PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ANX_03_NA_NA_FR.txt. 44
L =
1) 4)

8}

2) 4)

d)

AVIS CONSULTATIF N° I5

ANNEXE 3

PIÈCES TRANSMISES PAR LE SECRETARIAT DE LA SOCIÉTÉ DES NATIONS:

Document C. 375. 1927. I. Note du Sécrétaire général communiquant
au Conseil :

1) Décision du Haut-Commissaire, datée du 8 avril 1927 (en anglais
et en français).

2) Appel du Sénat de Dantzig, daté du 12 mai 1927 (en anglais et
en français).

3) Réplique du Gouvernement polonais à l’appel [du Sénat} de Dant-
zig, transmise par le Haut-Commissaire le 19 juillet 1927 (en
anglais et en français).

Observations du Sénat de Dantzig au sujet de la réplique polo-
naise, transmises par le Haut- Commissaire le 27 juillet 1927 (en
anglais et en français).

+
=

Texte de l'Accord polono-dantzikois du 22 octobre 1921 sur les
fonctionnaires (en allemand, avec traductions anglaise et française).

ut
Ces

Pièces tenues par le Secrétariat à la disposition des Membres du
Conseil :

1) Consultation du professeur de droit Walter Schücking (en allemand,
avec traduction française).

2) Consultation du professeur de droit Dr Erich Kaufmann (ex
allemand, avec traduction francaise).

3) Copie de la sentence de lObergericht à Dantzig [datée] du
29 juin 1927 dans le procès de l'employé de chemin de fer
Flander contre les chemins de fer polonais (en allemand, avec
traduction française).

4) Accord provisoire dantziko-polonais du 20 juillet 1921 sur les
fonctionnaires (en allemand).

5) Loi prussienne du 24 mai 1861, sur l'extension de la compétence,
etc. (en allemand).

Document C. 415. 1927. I. Note du Secrétaire général communi-
quant au Conseil la partie V de la note du 17 août 1927, qui
contient les observations présentées par la Pologne à l'égard de la note
dantzikoise du 27 juillet 1927, ainsi que des consultations du pro-
fesseur Schiicking, du professeur Kaufmann, et de l’arrét de la Cour
suprême de Dantzig, daté du 29 juin 1927 (en anglais et en français).

Pièces tenues par le Secrétariat à la disposition des Membres du

_ Conseil :

Texte complet de la note polonaise ‘du 17 août 1927 (en français),
avec les annexes suivantes :

1) Décision du Tribunal de Dantzig rendue le 17 mai 1926 dans
l'affaire Flander (en allemand, avec traduction française).

2) Accord polono-dantzikois du 24 octobre 1921 (en allemand, avec
traduction française).

3

3) Loi dantzikoise, datée du 30 mai 1922, relative à l'acquisition et
à la perte de la nationalité dantzikoise (en allemand, avec traduc-
tion française).
45.
3. —

7

AVIS CONSULTATIF N° 15

Document C. 429. 1927. I. Note du Secrétaire général informant le
Conseil que la pièce ci-après a été reçue par le Secrétariat et est
tenue par lui à la disposition des Membres du Conseil :

Consultation du professeur Cavaglieri, de l’Université de Naples,
soumise par le Gouvernement polonais.

Copie de cette consultation (en italien, avec traduction française).

Document C. 478. 1927. I. Note du Secrétaire général informant le
Conseil que les pièces suivantes ont été reçues par le Secrétariat
et sont tenues par lui à la disposition des Membres du Conseil :

1) Consultation du professeur Louis Le Fur, présentée par le Gouver-
nement polonais.

2) Note datée du ro septembre 1927, contenant les observations
du Sénat de Dantzig au sujet de la note polonaise du 17 août
1927 ainsi. que sur la consultation du professeur Cavaglieri.

Copie des pièces mentionnées ci-dessus :
1) Consultation du professeur Le Fur (en français).

2) Note dantzikoise du Io septembre 1927 (en allemand, avec traduc-
tion francaise).

Document C. 483. 1927. I. Note du Secrétaire général informant le
Conseil que la pièce suivante a été reçue par le Secrétariat et est
tenue par lui à la disposition des Membres du Conseil:

Note polonaise datée du 13 septembre 1927, contenant les obser-
vations du Gouvernement polonais à l'égard de la note dantzikoise
du 1o septembre 1927.

: Copie de cette note (en français).

Document C.. 409 (I) ef C. 409 (1) (a). 1927. I. Rapport présenté
le 22 septembre 1927 au Conseil par M. Villegas, représentant du
Chili (en anglais et en français). an

Quarante-septième session du Conseil. — Procès-verbal de la cinquième
séance, contenant la Résolution adoptée le 22 septembre 1927 par
le Conseil (en français et en anglais). |

IT. — PIÈCES COMMUNIQUÉES PAR LE HAUT-COMMISSAIRE DE LA SOCIÉTÉ DES
NATIONS A DANTZIG SUR DEMANDE DE LA COUR TRANSMISE PAR LE
SECRÉTAIRE GÉNÉRAL DE LA SOCIÉTÉ DES NATIONS:

1) Copie de la Klage des Eïisenbahnsehretärs Ferdinand Flander,
Neuschoffland, Schellmühlerweg 2, Kligers, gegen die polnische
Republik (Eïisenbahnfishus), Beklagte, wegen | Fesistellung und
Zahlung, Wert des Streitgegenstandes G. 200.

2) Copie d’une lettre de M. B. Langowski au Landgericht, Dantzig
(30 mars 1926).

3) Copie d’une. note de l’Obergericht, Dantzig, en l'affaire Répu-
blique. polonaise .c. Flander (6 avril 1926).

4) Copie d’une note de M. B. Langowski, Dantzig (17 avril 1926).

x

5) Copie d’une lettre de M. B. Langowski a 1 Obergericht, Dantzig
(26 avril 1927). | Lo

6) Copie du Zwischen- Urteil (18? mai 1926) en l'affaire République
polonaise c. Flander.
46

AVIS CONSULTATIF N° I5

7) Copie d’une note de MM. Max Hellwig et Heinz Bauer à I’ Ober-

13)

14)

15)

gericht, Dantzig (18 mai 1927).

Copie d’une note de M. B. Langowski a 1’ Obergericht, Dantzig
(7 juin 1926).

Copie d’une note de MM. Max Hellwig et Heinz Bauer à 1’ Ober-
gericht, Dantzig (o juin 1927).

Copie d’une note de MM. Max Hellwig et Heinz Bauer a1’ Ober-
gevicht, Dantzig (10 juin 1927).

Copie d’une note de M..B. Langowski a I’ Obergericht, Dantzig
(tr août 1926).

Copie d’une lettre du commissaire général de la République
polonaise à M. Van Hamel, Haut-Commissaire de la Société
des Nations à Dantzig (3 janvier 1927).

Copie d’une note de M. B. Langowski à l'Obergericht, Dantzig
(20 janvier 1927).

Copie d’une note de MM. Max Hellwig et Heinz Bauer à
l'Obergericht, Dantzig (24 janvier 1927).

Urtetl des III. Ziwilsenats des Obergerichts der Freien. Stadt Danzig
vom 22. Juni 1927 — 2. III U. 270/26 — in Sachen der Republik
Polen gegen den Eïisenbahnsehretär Flander.

Note du 11 janvier 1926 adressée par le commissaire général
de la République polonaise à Dantzig au Haut-Commissaire
de la Société des Nations.

Auszug aus der Verhandlung des Rates des Vélkerbundes, 3 mars
1921. .

Danziger Juristischer Monatschrift, 4. Jahrgang, Nummer 12, Danzig,
Dezember 1925.

Note du Sénat de Ja Ville libre de Dantzig, datée du 27 mai
1926 (en allemand).

Note du Sénat de la Ville libre de Dantzig datée du 12 jan-
vier 1927 (en allemand).

Note du commissaire général de la République polonaise au
Haut-Commissaire de la Société des Nations & Dantzig (8 février
1927) (en francais).

Note du commissaire général de la République polonaise au
Haut-Commissaire de la Société des Nations à Dantzig (28 février

1927) et annexe (en allemand).

Note du commissaire gétiéral’ de la République polonaise au
Haut-Commissaire de la Société des Nations à Dantzig (23 mars

© 1927) (en français).

TTL. — PrècEs DÉPOSÉES AU NOM DES GOUVERNEMENTS DIRECTEMENT INTÉ-
RESSÉS :

a) Pièces déposées par l'agent du Gouvernement polonais :

1)
)

Copie certifiée conforme du jugement rendu en l'affaire Holz c.
République: polonaise (en allemand).

Lettre di 6 juillet 1926 adressée par le Haut-Commissaire de
la Société des. Nations au commissaire. général de la: République
de Pologne à Dantzig. et extraits en _allemand de l'exposé
du Sénat de Dantzig en l'affaire Menge.

Ordonnance concernant la déposition des déclarations prévues
par l’article premier de l'Accord du 22 octobre 1921, ‘en date du
22 décembre 1921.
47

AVIS CONSULTATIF N° 15

s

4) Arrêté de la Direction des chemins de fer polonaise à Dantzig
(concernant les uniformes des fonctionnaires) (4 mai 1923).

5) Circulaire de la Direction des chemins de fer polonaise à Dant-
zig (concernant le serment des fonctionnaires) (23 avril 1925).

b) Pièces déposées par l'agent du Gouvernement dantzikois :

1) Copie certifiée conforme du jugement rendu en l'affaire. Holz c.
République polonaise (en allemand).

2) Copie certifiée conforme d’une note datée du 18 janvier 1928,
adressée par le Sénat de la Ville libre de Dantzig au représen-
tant diplomatique de la République de Pologne.

3) Copie certifiée conforme, en polonais avec traduction allemande,
d’une note du commissaire général de la République de Pologne
à Dantzig, datée du 9 janvier 1928.

IV.— PIÈCES RECUEILLIES PAR LE GREFFE :

3

1} Décisions du Haut-Commissaire de la Société des Nations à
Dantzig (15 août 1921 et 5 septembre 1921) (en anglais, avec
traduction allemande).

2) Extrait de la Constitution de la République de Pologne (17 mars
1921 et 2 août 1926) (en jrançais).
3) Extrait de la Constitution de la Ville libre de Dantzig (Société

des Nations — Journal officiel — Supplément spécial n° 7 —
juillet 1922) (en français).

4) Extraits du Prawo Narodow, par Ludwik Ehrlich (éraduction
‘ anglaise).

5) Extrait de Danziger Slaats- und Vôlkerrecht, par Hermann
Lewinsky et Richard Wagner (page 127) (en allemand).

6) Loi polonaise du 3 août 1922 relative à la constitution du
Haut Tribunal administratif (Dz. Ust. poz. 600).

7) Loi polonaise du 9 octobre 1923 relative au traitement des
fonctionnaires d’État et des militaires (Dz. Ust. poz. 924).

8) Ordonnance polonaise du ministère des Communications du 12
avril 1924 en vertu de l’article 5 de la loi du 9 octobre 1923.

9) Décision n° 485 du Haut Tribunal administratif, du 14 novembre
1924 (L. R. 135-24).

10) Ordonnance du Président de la République polonaise du 24 sep-
tembre 1926 (Dz. Ust. poz. 568). .

11) Extrait d’une décision du Haut Tribunal administratif, du
5 décembre 1927 (L. R. 932-25).

12) Extrait de la Gesetz-Sammlung für die Kéniglichen Preussischen

Staaten (p. 19) Nr. 777. Vevordnung wegen stveitig. gewordener
Auslegung von Siaaisverträgen (25. January 1823) (en allemand).

Protocole signé le 1€f décembre 1921 par l’Administration des
chemins de fer polonais et par la Ville libre de Dantzig (en
allemand).

13
